ON APPELLANT’S MOTION FOR REHEARING.
BEAUCHAMP, Judge.
We have reconsidered the statement of facts and the questions involved in the light of appellant’s motion for rehearing and have concluded that the matter was correctly disposed of in the original opinion. It is true that there is inconsistency in the testimony given by the witness. There is conflict a plenty between the state’s witnesses and those for appellant. This is no different from the ordinary case and particularly those originating at places of the character described in this record. Where there is drinking there is difference of opinion, there is conflict, and there is crime. The case before us is a characteristic one. The jury has, as always, decided the issues. We find evidence upon which they are authorized to do so and the judgment of the court based on the jury’s verdict must be sustained.
Appellant’s motion for rehearing is overruled.